Title: John Adams to Abigail Adams, 19 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 19. 1795
          
          Last Night the Consul General De la Tombe made me a Visit with your kind Letter of the 18th.
          He looks older than When I last saw him and he is indeed a fortunate Man: He gave me many details of affairs in France: a gloomy Picture of the Reign of Terror and a Smiling one of the present Reign of Moderation: but he is not without Inquietude on the subject of a Constitution.
          By the Turn which the Debates and Deliberations in senate took Yesterday, We must Sitt next Week and I have now little hope of Liberty till the last day of it. Some Members, perhaps wish to give time to Mr Adet to open his Budget, which it is conjectured may contain Propositions on the Part of France.
          The Sun is terrible here as well as at N. Y. I beg you to be afraid of him and keep out of his Beams. I dread going out to Lansdowne to dinner at Mr Morris’s on sunday according to his invitation.
          The News you mention from Hallifax is very disagreable. I wish that Misfortune and Adversity could Soften the Temper and humiliate the Insolence of John Bull: but he is not yet sufficiently humbled. If I mistake not it is to be the Destiny of America one day to beat down her Pride— But the Irksome task will not soon, I hope be forced upon Us.— All this is under the Rose.
          My Love to the Family.
          
            J. A.
          
        